Citation Nr: 0926743	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-20 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Buchanan General Hospital on November 
21, 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
posttraumatic stress disorder, evaluated as 100 percent 
disabling, and for diabetes mellitus, evaluated as 20 percent 
disabling.  A total disability rating has been in effect from 
May 2005. 

2.  The veteran was treated for nonservice-connected 
disabilities at a private medical facility, Buchanan General 
Hospital on November 21, 2006.

3.  Treatment received from Buchanan General Hospital on 
November 21, 2006, was for non-emergent conditions; hence it 
is not shown to have been rendered for a medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Buchanan General Hospital on 
November 21, 2006, have not been met.  38 U.S.C.A. § 1728 
(West  2002); 38 C.F.R. §§  17.120, 17.1002 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim herein decided, the claimant, 
the Veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim. The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As will be explained below, the claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002). 

II.  Analysis

The veteran is claiming payment or reimbursement of medical  
expenses incurred during treatment received at Buchanan 
General Hospital on November 21, 2006. 
It is noted that service connection is currently in effect 
for posttraumatic stress disorder, evaluated as 100 percent 
disabling, and for diabetes mellitus, evaluated as 20 percent 
disabling.  A total 100 percent disability rating has been in 
effect from May 2005.  The total rating has been determined 
to be permanent.


Medical evidence of record shows that the veteran was seen at 
Buchanan General Hospital on November 21, 2006, with a chief 
complaint of blood in the urine and urinary retention.  The 
Veteran also complained of associated abdominal and low back 
pain.  The Veteran stated that blood in his urine had started 
on November 11, 2006.  He also reported that he had been seen 
at a VA medical center a few days earlier for the same 
problem.  In addition, the Veteran stated that a catheter had 
been inserted on 11/16 and was removed on the present day.  
The veteran's problem was triaged as urgent (as opposed to 
emergent).  In the emergency room, a Foley catheter was 
inserted with immediate return of a bloody urine specimen.  
The Veteran was discharged two hours later to his home, with 
a prescription for Cipro, and medical orders to follow-up 
with his physician.  The clinical impression was acute 
urinary retention with hematuria with mild anemia. 

In order to receive payment or reimbursement for medical  
expenses incurred at a non-VA facility, the Veteran must meet  
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  Under this regulation, to  
establish eligibility for payment or reimbursement of medical  
expenses incurred at a non-VA facility, a claimant must  
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either: (1) for an 
adjudicated service- connected disability; or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service- connected disability; or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a  service- 
connected disability; or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who  is 
medically determined to be in need of hospital care  or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or  practicable, or treatment had 
been or would have been  refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2008); see also Zimick v. West, 11 
Vet. App. 45,  49 (1998).

As noted above, the veteran has been determined to be 
unemployable due to the severity of his service-connected 
disabilities.  Thus, the questions before the Board are 
whether his treatment was for a medical emergency and whether  
a VA facility was feasibly available.  If either of these 
conditions is not met, the veteran's claim must be denied.  

The record reflects that the Veteran does meet one of the 
subcategories of section (a) above, in that the treatment was 
for a disability (though not for a service-connected 
disability) of the Veteran who is permanently and totally 
disabled as a result of service-connected disability.  

Even so, however, the evidence of record does not show that 
the Veteran meets the criteria listed above in sections b and 
c.  The record does not show that the treatment on November 
21, 2006 at Buchanan General Hospital was for a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  In fact, there is no indication that the 
medical treatment  the Veteran received on November 21, 2006 
was for a medical  emergency.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147  (1994) (defining a medical emergency as a 
sudden, generally  unexpected occurrence or set of 
circumstances demanding  immediate action).  On the contrary, 
the November 21, 2006 Buchanan General hospital emergency 
department triage record classified the veteran's condition 
as urgent rather than emergent.  Furthermore, in a January 
2007 and a March 2007 report, VA health care professionals 
opined that emergent treatment was not required.  He 
apparently had been treated for similar symptoms for most of 
the month.  Moreover, each of the VA health care 
professional's also opined that VA facilities were feasibly 
available.  Thus, based on the foregoing, the Veteran is not 
eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728.

Because the Veteran did not meet the criteria for payment of  
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2008), the Veteran's claim for  
payment must be considered under criteria for determining  
entitlement under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 
17.1008.  The provisions of the Act became effective as of 
May 29, 2000.  



To be eligible for reimbursement under this Act the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been  
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average  
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred  
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had  
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the  
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment  
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within  
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and  
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of  
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008). 

In this case, a review of the record indicates that the 
Veteran does not satisfy (b) and (c) of the requisite 
criterion set forth above, and thus reimbursement under the  
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  

Specifically, the preponderance of the evidence is against a 
finding that, the Veteran's urinary retention and hematuria, 
as discussed above, is of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health or that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson as described in the 
applicable regulations outlined above.   

Accordingly, for the reasons stated above, pursuant to  
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002,  
reimbursement for medical expenses incurred for medical 
services rendered by Buchanan General Hospital on November 
21, 2006, is not warranted.  As such, the claim on appeal 
must be denied.  The preponderance of the evidence is against 
the claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized medical expenses provided at Buchanan General 
Hospital on November 21, 2006, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


